DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
Claims 16-20 have been added.
P = paragraph e.g. P[0001] = paragraph[0001]

The 08/02/2022 claim amendments have rendered moot the rejections of Claims 1-5 under 35 U.S.C. 112(a) and 112(b), as the subject matter directed to the “plurality of criteria” has been deleted. However, while this subject matter has also been deleted in Claims 6 and 11, the antecedent basis issues indicated in the previous Office Action have not been corrected, therefore, Claims 6 and 11 remain rejected under 35 U.S.C. 112(b). See below.

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive.
Regarding the rejections under 35 U.S.C. 101, the Applicant argues
“The present patent application does demonstrate an advance in solving a technical problem. The technical problem being solved is how to enable dynamic vehicles to communicate with each other and also with various parts of static infrastructure in a timely enough manner to react quickly without burdening either the system or burdening vehicles (& drivers) for whom certain alerts are not relevant. The rapidity with which the calculations must be performed exceeds that of the human mind, and for this reason, the human mind cannot by itself perform this invention. FIG. 11 shows the time in which the policy enforcement evaluations are executed. All the times in FIG. 11 are shorter than 0.2 milliseconds. "As shown in FIG. 11, the external policy evaluation engine has average time (in milliseconds) to decide on car-pooling service requests and provide the subset of cars which are notified." (present application, [0073]) Even for a rapidly calculating human mind, performing the calculations would take significantly longer than 0.2 ms. Thus if an alert is transmitted to a group of vehicles, the actuators in the vehicles would be able to react to slow a vehicle possibly in time to avert an accident, whereas if a human were performing the calculations, that would not be possible”.
The arguments are not persuasive. Regarding the supposed “The rapidity with which the calculations must be performed exceeds that of the human mind, and for this reason, the human mind cannot by itself perform this invention”, the claims do not require any specific time period to perform any calculation, therefore, this argument is moot as it is not directed to the claimed invention. Furthermore, the argument “the human mind cannot by itself perform this invention” does not provide a rebuttal to any specific aspect of the rejection, as the rejection did not merely recite that the human mind “performs” the invention, but rather that the claims recite an abstract idea that includes steps that may be performed in the human mind. 
Regarding the arguments “The rapidity with which the calculations must be performed exceeds that of the human mind, and for this reason, the human mind cannot by itself perform this invention” and “Even for a rapidly calculating human mind, performing the calculations would take significantly longer than 0.2 ms. Thus if an alert is transmitted to a group of vehicles, the actuators in the vehicles would be able to react to slow a vehicle possibly in time to avert an accident, whereas if a human were performing the calculations, that would not be possible”, the arguments are not persuasive. As mentioned above, the claims do not require any specific time periods to perform any claimed steps. Additionally, the Applicant provides no evidence other than their own opinion of why the human mind would take “significantly longer than 0.2 ms” to perform any step of the claim. Regardless, because no time period is claimed, the Examiner maintains that the steps of the abstract idea may be performed mentally as described in the rejection.
Furthermore, regarding the argument “Thus if an alert is transmitted to a group of vehicles, the actuators in the vehicles would be able to react to slow a vehicle possibly in time to avert an accident, whereas if a human were performing the calculations, that would not be possible”, Claims 1, 6 and 11 do not require any transmission of any data to a “group of vehicles”, and do not require any control of actuators, therefore, these arguments are not directed to the previous claims or the rejection of these claims. When applying this argument to the concept of notifications “at the cloud computing system” as actually claimed in Claims 1, 6 and 11, and also applying this argument to newly added Claim 16 which does recite sending a notification to “vehicles in the group”, the transmitting or sending of a notification encompasses simply a generic computer transmitting data, where the courts have determined that transmission of data does not show an improvement in computer-functionality, see MPEP 2016.05(a), TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747, where the Applicant has provided no rebuttal to this position of the Office as directed to Claims 1, 6 and 11. The Examiner also notes that any arguments directed to Claim 16 are moot in view of the new grounds of rejection.
Therefore, the arguments are not persuasive.

Regarding the rejections under 35 U.S.C. 112(a) and 112(b), the Applicant argues
“The phrases "and to including a plurality of groups" and "based on a plurality of criteria" have been amended. The phrase "and to including" has been deleted from all the claims to overcome the 112(a) rejection. The phrase "plurality of criteria" has also been deleted from the claims. The amended claims now recite " at least one attribute for each vehicle"; "a plurality of groups based on the at least one attribute" and "a policy related to at least one group of the plurality of groups". It is believed that the current claims are no longer indefinite and so comply with 112(b)”.
While the claim amendments have rendered moot the rejections of Claims 1-5 under 35 U.S.C. 112(a) and 112(b), as the subject matter directed to the “plurality of criteria” has been deleted, and while this subject matter has also been deleted in Claims 6 and 11, the antecedent basis issues indicated in the previous Office Action have not been corrected or even addressed, therefore, Claims 6 and 11 remain rejected under 35 U.S.C. 112(b).

Regarding the rejections under 35 U.S.C. 103, these arguments are moot in view of the new grounds of rejection. However, arguments relevant to the new grounds of rejection are addressed below.
The Applicant argues
“In short, Kerecsen teaches a group of vehicles defined by distance between vehicles or by vehicle location. Kerecsen does not teach, as the present claims recite, "a group formed by an attribute"” and “In summary, Kerecsen teaches grouping vehicles by location and Tarkiainen teaches grouping vehicles by vehicle specifications and also by location. Neither teaches "a plurality of groups based on the at least one attribute" nor that a group may have a "policy" which may determine which messages are received by the vehicle and which are not received by the vehicle”.
The Examiner disagrees. The “attribute” is not defined in the independent claims, and then encompasses the teachings of Kerecsen. Also, a location of a vehicle is in fact an attribute of a vehicle, and the Applicant provides no argument or evidence showing why an “attribute” cannot be considered a location, and because the “attribute” is not defined in the independent claims, it encompasses location data.
Additionally, Claims 5, 10 and 15 clearly recite that a “attribute of a vehicle” includes “a location of a vehicle”. Therefore, the Applicant’s argument that implies that an “attribute” cannot by a location appears to directly contradict the Applicant’s own claimed invention, which does not amount to a persuasive argument.
Furthermore, Kerecsen teaches selecting vehicles based on location, and also teaches that selected vehicles in a group are vehicles that “may benefit, utilize, or otherwise benefit from the information received from the sensor” of a vehicle “11b”, therefore, Kerecsen also teaches an “attribute” of a vehicle as not only a location, but also as a vehicle that “may benefit, utilize, or otherwise benefit from the information received from the sensor” of a vehicle “11b”. The independent claims do not define exactly what the “attribute” must be, therefore, the “attribute” encompasses the teachings of Kerecsen.
The Applicant provides no explanation or persuasive argument as to why the “attribute” cannot be any data whatsoever that is related to a vehicle, such as data of the teachings of Kerecsen as explained above and in the rejection, as the “attribute” is not defined in the independent claims. The arguments directed to Tarkiainen et al. are moot in view of the new grounds of rejection.
Therefore, the arguments are not persuasive.

All other arguments are moot in view of the new grounds of rejection.
All claims are rejected. See the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 16, the subject matter is the claimed “the server, the plurality of vehicles, and the plurality of sensors configured to perform a method comprising: determining an attribute of a vehicle; assigning a selected vehicle of the plurality of vehicles to a group based on the attribute; sending a notification, in compliance with a policy for the group, from the server to the vehicles in the group; and receiving confirmation, at the server, that the computing device associated with the vehicle has received the notification”.
There is no disclosure of a “plurality of vehicles” or a “plurality of sensors” that are configured to perform a “method comprising: determining an attribute of a vehicle; assigning a selected vehicle of the plurality of vehicles to a group based on the attribute; sending a notification, in compliance with a policy for the group, from the server to the vehicles in the group; and receiving confirmation, at the server, that the computing device associated with the vehicle has received the notification”.
There is no disclosure of the claimed “method” being performed by a “plurality of vehicles” or a “plurality of sensors”. While P[0075] and FIG. 14 of the Applicant’s specification does recite that “server systems” may perform the disclosed “systems and method”, there is no disclosure of the claimed “method” being performed by a “plurality of vehicles” or a “plurality of sensors”. The Examiner also notes that the disclosure does not provide any description of any type of sensor or a “plurality of sensors” that can perform steps of “determining an attribute of a vehicle; assigning a selected vehicle of the plurality of vehicles to a group based on the attribute; sending a notification, in compliance with a policy for the group, from the server to the vehicles in the group; and receiving confirmation, at the server, that the computing device associated with the vehicle has received the notification”.
The Examiner also notes that it appears nonsensical to claim that the “plurality of vehicles” and the “plurality of sensors” can each perform a method that includes “sending a notification, in compliance with a policy for the group, from the server to the vehicles in the group; and receiving confirmation, at the server, that the computing device associated with the vehicle has received the notification”, when these steps are performed by a server, not by a “plurality of vehicles” or a “plurality of sensors”, yet there is no disclosure that describes how it is even possible for a “plurality of vehicles” or a “plurality of sensors” to perform steps that are in fact performed by a server, the steps being “sending a notification, in compliance with a policy for the group, from the server to the vehicles in the group; and receiving confirmation, at the server, that the computing device associated with the vehicle has received the notification”.
As such, there is no indication in the specification that the inventors had possession of a system comprising a server, a plurality of vehicles, and a plurality of sensors configured to perform a method comprising: determining an attribute of a vehicle; assigning a selected vehicle of the plurality of vehicles to a group based on the attribute; sending a notification, in compliance with a policy for the group, from the server to the vehicles in the group; and receiving confirmation, at the server, that the computing device associated with the vehicle has received the notification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 16, the claim recites “the server, the plurality of vehicles, and the plurality of sensors configured to perform a method comprising: determining an attribute of a vehicle; assigning a selected vehicle of the plurality of vehicles to a group based on the attribute; sending a notification, in compliance with a policy for the group, from the server to the vehicles in the group; and receiving confirmation, at the server, that the computing device associated with the vehicle has received the notification”.
It is unclear how the “plurality of vehicles” and the “plurality of sensors” can each perform a method that includes “sending a notification, in compliance with a policy for the group, from the server to the vehicles in the group; and receiving confirmation, at the server, that the computing device associated with the vehicle has received the notification”, when these steps are performed by a server, not by a “plurality of vehicles” or a “plurality of sensors”, yet there is no disclosure that describes how it is even possible for a “plurality of vehicles” or a “plurality of sensors” to perform steps that are in fact performed by a server, the steps being “sending a notification, in compliance with a policy for the group, from the server to the vehicles in the group; and receiving confirmation, at the server, that the computing device associated with the vehicle has received the notification”.
It is also unclear if the “server”, the “plurality of vehicles”, and the “plurality of sensors” interact in some manner when performing the claimed method. While the claim does recite that the “server”, the “plurality of vehicles”, and the “plurality of sensors” are each configured to perform the claimed method, it is unclear if some interaction is required or occurs between that the “server”, the “plurality of vehicles”, and the “plurality of sensors” when any one of the “server”, the “plurality of vehicles”, and the “plurality of sensors” performs the method.
Therefore, the claim is unclear.

Claim 6 recites the limitation "the method" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the method" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 1, the claim recites steps of generating, assigning and determining data and detecting conditions, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “cloud computing system comprising a plurality of networked computer systems, each networked computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor” in the preamble, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “cloud computing system”, the claim encompasses mentally, or mentally with the aid of pen and paper, generating data and mentally determining attributes and assigning vehicles, mentally generating a policy, mentally detecting conditions by simply observing data, and mentally determining actions and generating notifications. The Examiner notes that the “cloud computing system” encompasses simply a single generic computer system connected to a network, where the connection to the network is not recited as being essential to any step of the claim. Regarding the step of transmitting “notifications”, this step encompasses simply a generic computer transmitting data, where the courts have determined that transmission of data does not show an improvement in computer-functionality, see MPEP 2016.05(a), TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because the claim recites a “cloud computing system”, however, the “cloud computing system” and the “plurality of networked computer systems, each networked computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor” are recited at a high-level of generality and amount to nothing more than a generic computer and a generic computer network. Therefore, the “cloud computing system” does not amount to significantly more than the abstract idea. Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention. See P[0075] of the Applicant’s specification which recites “An exemplary block diagram of a computer system 1400, in which processes involved in the embodiments described herein may be implemented, is shown in Fig. 14. Computer system 1400 may be implemented using one or more programmed general-purpose computer systems…” and P[0087] which recites “These computer readable program instructions may be provided to a processor of a general-purpose computer…”, which confirms that any general-purpose computer may perform the claimed steps.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “cloud computing system” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 2, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing an attachment or integration of sensors, however, this does not further limit the generic computer system which performs the method of Claim 1, and amounts to merely describing a system used to generate data that is analyzed by the generic computer system, which merely serves to generally linking the use of the judicial exception to a particular technological environment and which does not amount to significantly more than the judicial exception.

As per Claim 3, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing a generic data-gathering operation of generic sensors, where the purpose of sensors is to gather data, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 4, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing a generic data-gathering operation of generic sensors, where the purpose of sensors is to gather data, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 5, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing attributes, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 6, the claim recites steps of generating, assigning and determining data and detecting conditions, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “cloud computing system comprising a plurality of networked computer systems, each networked computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor” in the preamble, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “cloud computing system”, the claim encompasses mentally, or mentally with the aid of pen and paper, generating data and mentally determining attributes and assigning vehicles, mentally generating a policy, mentally detecting conditions by simply observing data, and mentally determining actions and generating notifications. The Examiner notes that the “cloud computing system” encompasses simply a single generic computer system connected to a network, where the connection to the network is not recited as being essential to any step of the claim. Regarding the step of transmitting “notifications”, this step encompasses simply a generic computer transmitting data, where the courts have determined that transmission of data does not show an improvement in computer-functionality, see MPEP 2016.05(a), TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim recites a “cloud computing system”, however, the “cloud computing system” and the “plurality of networked computer systems, each networked computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor” are recited at a high-level of generality and amount to nothing more than a generic computer and a generic computer network. Therefore, the “cloud computing system” does not amount to significantly more than the abstract idea. Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention. See P[0075] of the Applicant’s specification which recites “An exemplary block diagram of a computer system 1400, in which processes involved in the embodiments described herein may be implemented, is shown in Fig. 14. Computer system 1400 may be implemented using one or more programmed general-purpose computer systems…” and P[0087] which recites “These computer readable program instructions may be provided to a processor of a general-purpose computer…”, which confirms that any general-purpose computer may perform the claimed steps.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “cloud computing system” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 7, said claim is rejected as it fails to correct the deficiency of Claim 6. The claim is directed to describing an attachment or integration of sensors, however, this does not further limit the generic computer system which performs the steps of Claim 6, and amounts to merely describing a system used to generate data that is analyzed by the generic computer system, which merely serves to generally linking the use of the judicial exception to a particular technological environment and which does not amount to significantly more than the judicial exception.

As per Claim 8, said claim is rejected as it fails to correct the deficiency of Claim 6. The claim is directed to describing a generic data-gathering operation of generic sensors, where the purpose of sensors is to gather data, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 9, said claim is rejected as it fails to correct the deficiency of Claim 6. The claim is directed to describing a generic data-gathering operation of generic sensors, where the purpose of sensors is to gather data, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 10, said claim is rejected as it fails to correct the deficiency of Claim 6. The claim is directed to describing attributes, which does not amount to significantly more than the judicial exception.

As per Claim 11, the claim recites steps of the claim recites steps of generating, assigning and determining data and detecting conditions, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “computer program product comprising a non-transitory computer readable storage having program instructions” in the preamble, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “computer program product”, but for the recitation of the “cloud computing system”, the claim encompasses mentally, or mentally with the aid of pen and paper, generating data and mentally determining attributes and assigning vehicles, mentally generating a policy, mentally detecting conditions by simply observing data, and mentally determining actions and generating notifications. The Examiner notes that the “cloud computing system” encompasses simply a single generic computer system connected to a network, where the connection to the network is not recited as being essential to any step of the claim. Regarding the step of transmitting “notifications”, this step encompasses simply a generic computer transmitting data, where the courts have determined that transmission of data does not show an improvement in computer-functionality, see MPEP 2016.05(a), TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because the claim recites a “computer program product”, however, the “computer program product” is recited at a high-level of generality and amount to nothing more than a generic computer and a generic computer network. Therefore, the “computer program product” does not amount to significantly more than the abstract idea. Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention. See P[0075] of the Applicant’s specification which recites “An exemplary block diagram of a computer system 1400, in which processes involved in the embodiments described herein may be implemented, is shown in Fig. 14. Computer system 1400 may be implemented using one or more programmed general-purpose computer systems…” and P[0087] which recites “These computer readable program instructions may be provided to a processor of a general-purpose computer…”, which confirms that any general-purpose computer may perform the claimed steps.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “computer program product” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 12, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to describing an attachment or integration of sensors, however, this does not further limit the generic computer system which performs the steps of Claim 11, and amounts to merely describing a system used to generate data that is analyzed by the generic computer system, which merely serves to generally linking the use of the judicial exception to a particular technological environment and which does not amount to significantly more than the judicial exception.

As per Claim 13, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to describing a generic data-gathering operation of generic sensors, where the purpose of sensors is to gather data, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 14, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to describing a generic data-gathering operation of generic sensors, where the purpose of sensors is to gather data, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 15, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to describing attributes, which does not amount to significantly more than the judicial exception.

As per Claim 16, the claim recites steps of determining and assigning data, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting “the server, the plurality of vehicles, and the plurality of sensors configured to perform a method”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “server”, “plurality of vehicles”, and “plurality of sensors”, the claim encompasses mentally determining attributes and assigning vehicles. Furthermore, a person may mentally determine a notification to send and manually with the aid of pen and paper send such a notification, and a person may also mentally receive a “confirmation” that the notification was received, such as by reading such a confirmation or if the confirmation is communicated by another person or using audio or visual information that may be observed. The “plurality of sensors” perform the general purpose of sensors which is to gather data, and the “plurality of vehicles” are simply included as structures where “the plurality of sensors located on or within” as claimed, and the “plurality of vehicles” and the “plurality of sensors” merely generally link the use of the judicial exception to a particular technological environment. Regarding the step of “sending a notification”, this step encompasses simply a generic computer transmitting data, where the courts have determined that transmission of data does not show an improvement in computer-functionality, see MPEP 2016.05(a), TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because the claim recites a “server”, a “plurality of vehicles” and a “plurality of sensors”, however, the “server” is recited at a high-level of generality and amounts to nothing more than a generic computer, and the “plurality of vehicles” and the “plurality of sensors” are recited at a high-level of generality, and as explained above, the “plurality of vehicles” and the “plurality of sensors” merely generally link the use of the judicial exception to a particular technological environment. Therefore, the “server”, the “plurality of vehicles” and the “plurality of sensors” do not amount to significantly more than the abstract idea. Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention. See P[0075] of the Applicant’s specification which recites “An exemplary block diagram of a computer system 1400, in which processes involved in the embodiments described herein may be implemented, is shown in Fig. 14. Computer system 1400 may be implemented using one or more programmed general-purpose computer systems…” and P[0087] which recites “These computer readable program instructions may be provided to a processor of a general-purpose computer…”, which confirms that any general-purpose computer may perform the claimed steps.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the “server” amounts to no more than mere instructions to apply the exception using generic computer components, and the “plurality of vehicles” and the “plurality of sensors” merely generally links the use of the judicial exception to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 17, said claim is rejected as it fails to correct the deficiency of Claim 16. The claim is directed to describing a policy, which does not amount to significantly more than the judicial exception.

As per Claim 18, said claim is rejected as it fails to correct the deficiency of Claim 16. The claim is directed to describing attributes, which does not amount to significantly more than the judicial exception.

As per Claim 19, said claim is rejected as it fails to correct the deficiency of Claim 16. The claim is directed to anonymizing data, which may be performed mentally or mentally with the aid of pen and paper, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 20, said claim is rejected as it fails to correct the deficiency of Claim 16. The claim is directed to anonymizing data using encryption, where such encryption may be determined mentally, therefore, the claim does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kerecsen (2020/0294401) in view of Zhao et al. (2004/0068364).

As per Claim 1, Kerecsen teaches the claimed cloud-implemented method for providing access control to a plurality of vehicles, implemented in a cloud computing system comprising a plurality of networked computer systems, each networked computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor (see P[0392]), the method comprising:
generating, at the cloud computing system, stored data representing a plurality of vehicles (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list”, see P[0402]) and a plurality of sensors (“As part of the “Receive Sensor Data” 51, the data from the multiple sensors is received, and checked as part of the “Exception ?” step 52. The data from the multiple sensors may be sent to the server 32 as part of the “Send Data To Server” step 53. The flow chart 50b (or 50′b) executed by the server 32 may operate in response to the multiple sensors data”, see P[0398]), at least some of which are associated with the plurality of vehicles (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list”, see P[0402]);[,]]
generating, at the cloud computing system, at least one attribute for each vehicle of the plurality of vehicles (“The message sent over the message path 62a from the vehicle 11b to the server 32 may include an identifier of the vehicle 11b, the current or former location of the vehicle 11b, the sensor 14c identification, such as the type and the phenomenon sensed”, see P[0397] and “As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list. Preferably, the selected vehicles in the group may benefit, utilize, or otherwise benefit from the information received from the sensor 14c of the vehicle 11b. Preferably, the vehicles are selected based on their location, such as selecting vehicles that are at the vicinity of the vehicle 11b”, see P[0402]);
assigning, at the cloud computing system, each vehicle of the plurality of vehicles to based on the at least one attribute (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list. Preferably, the selected vehicles in the group may benefit, utilize, or otherwise benefit from the information received from the sensor 14c of the vehicle 11b. Preferably, the vehicles are selected based on their location, such as selecting vehicles that are at the vicinity of the vehicle 11b”, see P[0402]);
…
detecting, at the cloud computing system, conditions of the plurality of vehicles, the conditions captured using the sensors (“The exception or anomaly was exampled above, in the flow-chart 50, to be detected or determined by the vehicle 11b having the sensor 14c. Alternatively or in addition, the exception or anomaly may be detected or determined by the server 32, as described in a flow-chart 50′ shown in FIG. 5a”, see P[0403]);
determining, at the cloud computing system, actions to be taken in response to the detected conditions…, the actions to be taken for each detected condition determined based on at least one group of the plurality of groups in which the sensor that detected the condition is included, or based on at least one group of the plurality of groups in which the vehicle that is associated with the sensor that detected the condition is included (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list. Preferably, the selected vehicles in the group may benefit, utilize, or otherwise benefit from the information received from the sensor 14c of the vehicle 11b. Preferably, the vehicles are selected based on their location, such as selecting vehicles that are at the vicinity of the vehicle 11b. As part of a “Send to Group” step 58a, the server 32 sends a message to the selected vehicle. In the example shown as the arrangement 60 in FIG. 6, assuming that the vehicles 11a, 11b and 11c are selected, the message is sent to the vehicle Ha over a message path 62b, to the vehicle 11b over a message path 62c, and to the vehicle 11c over a message path 62d”, see P[0402]); and
generating and transmitting, at the cloud computing system, notifications based on the determined actions (“As part of a “Send to Group” step 58a, the server 32 sends a message to the selected vehicle. In the example shown as the arrangement 60 in FIG. 6, assuming that the vehicles 11a, 11b and 11c are selected, the message is sent to the vehicle Ha over a message path 62b, to the vehicle 11b over a message path 62c, and to the vehicle 11c over a message path 62d”, see P[0402]).
Kerecsen does not expressly recite the bolded portions of the claimed
generating, at the cloud computing system, a policy related to at least one group of the plurality of groups
and
determining, at the cloud computing system, actions to be taken in response to the detected conditions and in compliance with the policy, the actions to be taken for each detected condition determined based on at least one group of the plurality of groups in which the sensor that detected the condition is included, or based on at least one group of the plurality of groups in which the vehicle that is associated with the sensor that detected the condition is included.
However, Zhao et al. (2004/0068364) teaches a driver indicating a notification protocol preference such as a cell phone number, where a driver may receive notifications on an identified notification device (Zhao et al.; see P[0112] and P[0115]), and a person having ordinary skill in the art would understand that this renders obvious a “policy” such as a policy of where to send notifications such as a cell phone number or other indication of a device to which notifications are preferred to be sent.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerecsen with the teachings of Zhao et al., and to perform generating, at the cloud computing system, a policy related to at least one group of the plurality of groups, and determining, at the cloud computing system, actions to be taken in response to the detected conditions and in compliance with the policy, the actions to be taken for each detected condition determined based on at least one group of the plurality of groups in which the sensor that detected the condition is included, or based on at least one group of the plurality of groups in which the vehicle that is associated with the sensor that detected the condition is included, as rendered obvious by Zhao et al., in order to allow a driver to “indicate a notification protocol preference, such as a cell phone number or ipager address, email address, and the like, for receiving traffic notices” (Zhao et al.; see P[0112]), and so that a “subscriber and/or driver can dynamically automatically receive relevant, customized traffic data on the driver-s identified notification device” (Zhao et al.; see P[0115]).

Regarding Claim 2, Kerecsen teaches the claimed method of claim 1, wherein the sensors associated with the plurality of vehicles are attached to the vehicles or are integrated with the vehicles (“…one or more sensors in each vehicle”, see P[0398]).

Regarding Claim 3, Kerecsen teaches the claimed method of claim 2, wherein the sensors associated with the plurality of vehicles detect conditions of the vehicles or operations of the vehicles initiated by occupants of the vehicles (“The exception or anomaly was exampled above, in the flow-chart 50, to be detected or determined by the vehicle 11b having the sensor 14c. Alternatively or in addition, the exception or anomaly may be detected or determined by the server 32, as described in a flow-chart 50′ shown in FIG. 5a”, see P[0403]).

Regarding Claim 5, Kerecsen teaches the claimed method of claim 1, wherein the attribute of a vehicle includes (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list. Preferably, the selected vehicles in the group may benefit, utilize, or otherwise benefit from the information received from the sensor 14c of the vehicle 11b. Preferably, the vehicles are selected based on their location, such as selecting vehicles that are at the vicinity of the vehicle 11b”, see P[0402]), and also at least one of a vehicle type, a service to be performed by a vehicle, a service to be performed by an occupant of a vehicle, or a service to be performed or offered to be performed for an occupant of a vehicle (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list. Preferably, the selected vehicles in the group may benefit, utilize, or otherwise benefit from the information received from the sensor 14c of the vehicle 11b. Preferably, the vehicles are selected based on their location, such as selecting vehicles that are at the vicinity of the vehicle 11b. As part of a “Send to Group” step 58a, the server 32 sends a message to the selected vehicle. In the example shown as the arrangement 60 in FIG. 6, assuming that the vehicles 11a, 11b and 11c are selected, the message is sent to the vehicle Ha over a message path 62b, to the vehicle 11b over a message path 62c, and to the vehicle 11c over a message path 62d”, see P[0402]), where a vehicle that does or does not benefit, utilize, or otherwise benefit from the information is a “type” of vehicle.

Regarding Claim 6, Kerecsen teaches the claimed system for providing access control to a plurality of vehicles, comprising:
a cloud computing system comprising a plurality of networked computer systems, each networked computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor (see P[0392]), the method comprising:
generating, at the cloud computing system, stored data representing a plurality of vehicles (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list”, see P[0402]) and a plurality of sensors (“As part of the “Receive Sensor Data” 51, the data from the multiple sensors is received, and checked as part of the “Exception ?” step 52. The data from the multiple sensors may be sent to the server 32 as part of the “Send Data To Server” step 53. The flow chart 50b (or 50′b) executed by the server 32 may operate in response to the multiple sensors data”, see P[0398]), at least some of which are associated with the plurality of vehicles (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list”, see P[0402]);[[,]]
generating, at the cloud computing system, at least one attribute for each vehicle of the plurality of vehicles (“The message sent over the message path 62a from the vehicle 11b to the server 32 may include an identifier of the vehicle 11b, the current or former location of the vehicle 11b, the sensor 14c identification, such as the type and the phenomenon sensed”, see P[0397] and “As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list. Preferably, the selected vehicles in the group may benefit, utilize, or otherwise benefit from the information received from the sensor 14c of the vehicle 11b. Preferably, the vehicles are selected based on their location, such as selecting vehicles that are at the vicinity of the vehicle 11b”, see P[0402]);
assigning, at the cloud computing system, each vehicle of the plurality of vehicles to based on the at least one attribute  (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list. Preferably, the selected vehicles in the group may benefit, utilize, or otherwise benefit from the information received from the sensor 14c of the vehicle 11b. Preferably, the vehicles are selected based on their location, such as selecting vehicles that are at the vicinity of the vehicle 11b”, see P[0402]);
…
detecting, at the cloud computing system, conditions of the plurality of vehicles, the conditions captured using the sensors (“The exception or anomaly was exampled above, in the flow-chart 50, to be detected or determined by the vehicle 11b having the sensor 14c. Alternatively or in addition, the exception or anomaly may be detected or determined by the server 32, as described in a flow-chart 50′ shown in FIG. 5a”, see P[0403]);
determining, at the cloud computing system, actions to be taken in response to the detected conditions…, the actions to be taken for each detected condition determined based on at least one group of the plurality of groups in which the sensor that detected the condition is included, or based on at least one group of the plurality of groups in which the vehicle that is associated with the sensor that detected the condition is included (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list. Preferably, the selected vehicles in the group may benefit, utilize, or otherwise benefit from the information received from the sensor 14c of the vehicle 11b. Preferably, the vehicles are selected based on their location, such as selecting vehicles that are at the vicinity of the vehicle 11b. As part of a “Send to Group” step 58a, the server 32 sends a message to the selected vehicle. In the example shown as the arrangement 60 in FIG. 6, assuming that the vehicles 11a, 11b and 11c are selected, the message is sent to the vehicle Ha over a message path 62b, to the vehicle 11b over a message path 62c, and to the vehicle 11c over a message path 62d”, see P[0402]); and
generating and transmitting, at the cloud computing system, notifications based on the determined actions (“As part of a “Send to Group” step 58a, the server 32 sends a message to the selected vehicle. In the example shown as the arrangement 60 in FIG. 6, assuming that the vehicles 11a, 11b and 11c are selected, the message is sent to the vehicle Ha over a message path 62b, to the vehicle 11b over a message path 62c, and to the vehicle 11c over a message path 62d”, see P[0402]).
Kerecsen does not expressly recite the bolded portions of the claimed
generating, at the cloud computing system, a policy related to at least one group of the plurality of groups
and
determining, at the cloud computing system, actions to be taken in response to the detected conditions and in compliance with the policy, the actions to be taken for each detected condition determined based on at least one group of the plurality of groups in which the sensor that detected the condition is included, or based on at least one group of the plurality of groups in which the vehicle that is associated with the sensor that detected the condition is included.
However, Zhao et al. (2004/0068364) teaches a driver indicating a notification protocol preference such as a cell phone number, where a driver may receive notifications on an identified notification device (Zhao et al.; see P[0112] and P[0115]), and a person having ordinary skill in the art would understand that this renders obvious a “policy” such as a policy of where to send notifications such as a cell phone number or other indication of a device to which notifications are preferred to be sent.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerecsen with the teachings of Zhao et al., and to perform generating, at the cloud computing system, a policy related to at least one group of the plurality of groups, and determining, at the cloud computing system, actions to be taken in response to the detected conditions and in compliance with the policy, the actions to be taken for each detected condition determined based on at least one group of the plurality of groups in which the sensor that detected the condition is included, or based on at least one group of the plurality of groups in which the vehicle that is associated with the sensor that detected the condition is included, as rendered obvious by Zhao et al., in order to allow a driver to “indicate a notification protocol preference, such as a cell phone number or ipager address, email address, and the like, for receiving traffic notices” (Zhao et al.; see P[0112]), and so that a “subscriber and/or driver can dynamically automatically receive relevant, customized traffic data on the driver-s identified notification device” (Zhao et al.; see P[0115]).

Regarding Claim 7, Kerecsen teaches the claimed system of claim 6, wherein the sensors associated with the plurality of vehicles are attached to the vehicles or are integrated with the vehicles (“…one or more sensors in each vehicle”, see P[0398]).

Regarding Claim 8, Kerecsen teaches the claimed system of claim 7, wherein the sensors associated with the plurality of vehicles detect conditions of the vehicles or operations of the vehicles initiated by occupants of the vehicles (“The exception or anomaly was exampled above, in the flow-chart 50, to be detected or determined by the vehicle 11b having the sensor 14c. Alternatively or in addition, the exception or anomaly may be detected or determined by the server 32, as described in a flow-chart 50′ shown in FIG. 5a”, see P[0403]).

Regarding Claim 10, Kerecsen teaches the claimed system of claim 6, wherein the attribute of a vehicle includes at least one of a location of a vehicle, a vehicle type, a service to be performed by a vehicle, a service to be performed by an occupant of a vehicle, or a service to be performed or offered to be performed for an occupant of a vehicle (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list. Preferably, the selected vehicles in the group may benefit, utilize, or otherwise benefit from the information received from the sensor 14c of the vehicle 11b. Preferably, the vehicles are selected based on their location, such as selecting vehicles that are at the vicinity of the vehicle 11b”, see P[0402]).

Regarding Claim 11, Kerecsen teaches the claimed computer program product for providing access control to a plurality of vehicles, the computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by at least one computer system in a cloud computing system comprising a plurality of networked computer systems, each networked computer system comprising a processor, memory accessible by the processor, and the computer program instructions stored in the memory and executable by the processor (see P[0392]), the method comprising:
generating, at the cloud computing system, stored data representing a plurality of vehicles (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list”, see P[0402]) and a plurality of sensors (“As part of the “Receive Sensor Data” 51, the data from the multiple sensors is received, and checked as part of the “Exception ?” step 52. The data from the multiple sensors may be sent to the server 32 as part of the “Send Data To Server” step 53. The flow chart 50b (or 50′b) executed by the server 32 may operate in response to the multiple sensors data”, see P[0398]), at least some of which are associated with the plurality of vehicles (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list”, see P[0402]);[[,]]
generating, at the cloud computing system, at least one attribute for each vehicle of the plurality of vehicles (“The message sent over the message path 62a from the vehicle 11b to the server 32 may include an identifier of the vehicle 11b, the current or former location of the vehicle 11b, the sensor 14c identification, such as the type and the phenomenon sensed”, see P[0397] and “As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list. Preferably, the selected vehicles in the group may benefit, utilize, or otherwise benefit from the information received from the sensor 14c of the vehicle 11b. Preferably, the vehicles are selected based on their location, such as selecting vehicles that are at the vicinity of the vehicle 11b”, see P[0402]);
assigning, at the cloud computing system, each vehicle of the plurality of vehicles to based on the at least one attribute  (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list. Preferably, the selected vehicles in the group may benefit, utilize, or otherwise benefit from the information received from the sensor 14c of the vehicle 11b. Preferably, the vehicles are selected based on their location, such as selecting vehicles that are at the vicinity of the vehicle 11b”, see P[0402]);
…
detecting, at the cloud computing system, conditions of the plurality of vehicles, the conditions captured using the sensors (“The exception or anomaly was exampled above, in the flow-chart 50, to be detected or determined by the vehicle 11b having the sensor 14c. Alternatively or in addition, the exception or anomaly may be detected or determined by the server 32, as described in a flow-chart 50′ shown in FIG. 5a”, see P[0403]);
determining, at the cloud computing system, actions to be taken in response to the detected conditions…, the actions to be taken for each detected condition determined based on at least one group of the plurality of groups in which the sensor that detected the condition is included, or based on at least one group of the plurality of groups in which the vehicle that is associated with the sensor that detected the condition is included (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list. Preferably, the selected vehicles in the group may benefit, utilize, or otherwise benefit from the information received from the sensor 14c of the vehicle 11b. Preferably, the vehicles are selected based on their location, such as selecting vehicles that are at the vicinity of the vehicle 11b. As part of a “Send to Group” step 58a, the server 32 sends a message to the selected vehicle. In the example shown as the arrangement 60 in FIG. 6, assuming that the vehicles 11a, 11b and 11c are selected, the message is sent to the vehicle Ha over a message path 62b, to the vehicle 11b over a message path 62c, and to the vehicle 11c over a message path 62d”, see P[0402]); and
generating and transmitting, at the cloud computing system, notifications based on the determined actions (“As part of a “Send to Group” step 58a, the server 32 sends a message to the selected vehicle. In the example shown as the arrangement 60 in FIG. 6, assuming that the vehicles 11a, 11b and 11c are selected, the message is sent to the vehicle Ha over a message path 62b, to the vehicle 11b over a message path 62c, and to the vehicle 11c over a message path 62d”, see P[0402]).
Kerecsen does not expressly recite the bolded portions of the claimed
generating, at the cloud computing system, a policy related to at least one group of the plurality of groups
and
determining, at the cloud computing system, actions to be taken in response to the detected conditions and in compliance with the policy, the actions to be taken for each detected condition determined based on at least one group of the plurality of groups in which the sensor that detected the condition is included, or based on at least one group of the plurality of groups in which the vehicle that is associated with the sensor that detected the condition is included.
However, Zhao et al. (2004/0068364) teaches a driver indicating a notification protocol preference such as a cell phone number, where a driver may receive notifications on an identified notification device (Zhao et al.; see P[0112] and P[0115]), and a person having ordinary skill in the art would understand that this renders obvious a “policy” such as a policy of where to send notifications such as a cell phone number or other indication of a device to which notifications are preferred to be sent.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerecsen with the teachings of Zhao et al., and to perform generating, at the cloud computing system, a policy related to at least one group of the plurality of groups, and determining, at the cloud computing system, actions to be taken in response to the detected conditions and in compliance with the policy, the actions to be taken for each detected condition determined based on at least one group of the plurality of groups in which the sensor that detected the condition is included, or based on at least one group of the plurality of groups in which the vehicle that is associated with the sensor that detected the condition is included, as rendered obvious by Zhao et al., in order to allow a driver to “indicate a notification protocol preference, such as a cell phone number or ipager address, email address, and the like, for receiving traffic notices” (Zhao et al.; see P[0112]), and so that a “subscriber and/or driver can dynamically automatically receive relevant, customized traffic data on the driver-s identified notification device” (Zhao et al.; see P[0115]).

Regarding Claim 12, Kerecsen teaches the claimed computer program product of claim 11, wherein the sensors associated with the plurality of vehicles are attached to the vehicles or are integrated with the vehicles (“…one or more sensors in each vehicle”, see P[0398]).

Regarding Claim 13, Kerecsen teaches the claimed computer program product of claim 12, wherein the sensors associated with the plurality of vehicles detect conditions of the vehicles or operations of the vehicles initiated by occupants of the vehicles (“The exception or anomaly was exampled above, in the flow-chart 50, to be detected or determined by the vehicle 11b having the sensor 14c. Alternatively or in addition, the exception or anomaly may be detected or determined by the server 32, as described in a flow-chart 50′ shown in FIG. 5a”, see P[0403]).

Regarding Claim 15, Kerecsen teaches the claimed computer program product of claim 11, wherein the attribute of a vehicle includes at least one of a location of a vehicle, a vehicle type, a service to be performed by a vehicle, a service to be performed by an occupant of a vehicle, or a service to be performed or offered to be performed for an occupant of a vehicle (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list. Preferably, the selected vehicles in the group may benefit, utilize, or otherwise benefit from the information received from the sensor 14c of the vehicle 11b. Preferably, the vehicles are selected based on their location, such as selecting vehicles that are at the vicinity of the vehicle 11b”, see P[0402]).



Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kerecsen (2020/0294401) in view of Zhao et al. (2004/0068364) further in view of Tarkiainen et al. (2020/0064140).

Regarding Claim 4, Kerecsen does not expressly recite the claimed method of claim 1, wherein the sensors that are not associated with the plurality of vehicles detect conditions of locations external to the vehicles.
However, Tarkiainen et al. (2020/0064140) teaches a route and platoon planning service (RPPS) (Tarkiainen et al.; see P[0041]) which may run as a cloud service that contains an information storage that stores information such as platoon profiles, which is equivalent to information of a “plurality of groups” of a “plurality of vehicles”, where the platoon profiles “may include predefined categorizations of platoons”, which makes these platoon profiles equivalent to groups that are “based on a plurality of criteria” such as a category for each platoon, and a roadside unit (RSU) database may contain information of current locations of roadside units (Tarkiainen et al.; see P[0042]), and where the RSUs may contain a module to monitor traffic and conditions in the RSU location (Tarkiainen et al.; see P[0044]), making the RSU equivalent to a sensor e.g. a traffic sensor. The RSUs are also capable of wireless communication (Tarkiainen et al.; see P[0043]), which also may allow for interpreting an RSU as a sensor that senses electrical signals.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerecsen with the teachings of Tarkiainen et al., and wherein the sensors that are not associated with the plurality of vehicles detect conditions of locations external to the vehicles, as rendered obvious by Tarkiainen et al., in order to “improve the ability of a vehicle platoon or convoy to travel through a city” (Tarkiainen et al.; see P[0020]).

Regarding Claim 9, Kerecsen does not expressly recite the claimed system of claim 6, wherein the sensors that are not associated with the plurality of vehicles detect conditions of locations external to the vehicles.
However, Tarkiainen et al. (2020/0064140) teaches a route and platoon planning service (RPPS) (Tarkiainen et al.; see P[0041]) which may run as a cloud service that contains an information storage that stores information such as platoon profiles, which is equivalent to information of a “plurality of groups” of a “plurality of vehicles”, where the platoon profiles “may include predefined categorizations of platoons”, which makes these platoon profiles equivalent to groups that are “based on a plurality of criteria” such as a category for each platoon, and a roadside unit (RSU) database may contain information of current locations of roadside units (Tarkiainen et al.; see P[0042]), and where the RSUs may contain a module to monitor traffic and conditions in the RSU location (Tarkiainen et al.; see P[0044]), making the RSU equivalent to a sensor e.g. a traffic sensor. The RSUs are also capable of wireless communication (Tarkiainen et al.; see P[0043]), which also may allow for interpreting an RSU as a sensor that senses electrical signals.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerecsen with the teachings of Tarkiainen et al., and wherein the sensors that are not associated with the plurality of vehicles detect conditions of locations external to the vehicles, as rendered obvious by Tarkiainen et al., in order to “improve the ability of a vehicle platoon or convoy to travel through a city” (Tarkiainen et al.; see P[0020]).

Regarding Claim 14, Kerecsen does not expressly recite the claimed computer program product of claim 11, wherein the sensors that are not associated with the plurality of vehicles detect conditions of locations external to the vehicles.
However, Tarkiainen et al. (2020/0064140) teaches a route and platoon planning service (RPPS) (Tarkiainen et al.; see P[0041]) which may run as a cloud service that contains an information storage that stores information such as platoon profiles, which is equivalent to information of a “plurality of groups” of a “plurality of vehicles”, where the platoon profiles “may include predefined categorizations of platoons”, which makes these platoon profiles equivalent to groups that are “based on a plurality of criteria” such as a category for each platoon, and a roadside unit (RSU) database may contain information of current locations of roadside units (Tarkiainen et al.; see P[0042]), and where the RSUs may contain a module to monitor traffic and conditions in the RSU location (Tarkiainen et al.; see P[0044]), making the RSU equivalent to a sensor e.g. a traffic sensor. The RSUs are also capable of wireless communication (Tarkiainen et al.; see P[0043]), which also may allow for interpreting an RSU as a sensor that senses electrical signals.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerecsen with the teachings of Tarkiainen et al., and wherein the sensors that are not associated with the plurality of vehicles detect conditions of locations external to the vehicles, as rendered obvious by Tarkiainen et al., in order to “improve the ability of a vehicle platoon or convoy to travel through a city” (Tarkiainen et al.; see P[0020]).



Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kerecsen (2020/0294401) in view of Zhao et al. (2004/0068364) further in view of Harris et al. (10,580,306).

Regarding Claim 16, Kerecsen teaches the claimed system comprising:
a plurality of vehicles, wherein each vehicle may transmit a message to and receive a message from a communication network, and wherein each of the plurality of vehicles comprises at least an electronic computing device for receiving and sending messages (“A plurality of vehicles with cameras and other sensors…”, see P[0175] and “As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list”, see P[0402] and “As part of the “Receive Sensor Data” 51, the data from the multiple sensors is received, and checked as part of the “Exception ?” step 52. The data from the multiple sensors may be sent to the server 32 as part of the “Send Data To Server” step 53. The flow chart 50b (or 50′b) executed by the server 32 may operate in response to the multiple sensors data”, see P[0398]);
a plurality of sensors, wherein at least some of the plurality of sensors are located on or within some of the plurality of vehicles, and wherein the plurality of sensors located on or within the plurality of vehicles are in communication with the electronic computing devices which are part of the plurality of vehicles (“A plurality of vehicles with cameras and other sensors…”, see P[0175] and “The software (or firmware) 25 to be executed by the controller (or processor) 23 is stored in a memory 24, which is typically a non-volatile memory. In a case where the sensor 14a is an analog sensor having an analog signal output, an Analog-to-Digital converter (A/D) 22a is used for digitization of the output, providing digital samples that can be read by the controller (or processor) 23”, see P[0248]);
a server (“…the server 32…”, see P[0398]);
the server, the plurality of vehicles, and the plurality of sensors configured to perform a method comprising:
determining an attribute of a vehicle (“The message sent over the message path 62a from the vehicle 11b to the server 32 may include an identifier of the vehicle 11b, the current or former location of the vehicle 11b, the sensor 14c identification, such as the type and the phenomenon sensed”, see P[0397] and “As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list. Preferably, the selected vehicles in the group may benefit, utilize, or otherwise benefit from the information received from the sensor 14c of the vehicle 11b. Preferably, the vehicles are selected based on their location, such as selecting vehicles that are at the vicinity of the vehicle 11b”, see P[0402]);
assigning a selected vehicle of the plurality of vehicles to a group based on the attribute (“As part of a “Select Vehicle Group” step 57, the server 32 selects a group of vehicles from the list. Preferably, the selected vehicles in the group may benefit, utilize, or otherwise benefit from the information received from the sensor 14c of the vehicle 11b. Preferably, the vehicles are selected based on their location, such as selecting vehicles that are at the vicinity of the vehicle 11b”, see P[0402]);
sending a notification…from the server to the vehicles in the group (“As part of a “Send to Group” step 58a, the server 32 sends a message to the selected vehicle. In the example shown as the arrangement 60 in FIG. 6, assuming that the vehicles 11a, 11b and 11c are selected, the message is sent to the vehicle Ha over a message path 62b, to the vehicle 11b over a message path 62c, and to the vehicle 11c over a message path 62d”, see P[0402]).
Kerecsen does not expressly recite the bolded portions of the claimed
sending a notification, in compliance with a policy for the group, from the server to the vehicles in the group.
However, Zhao et al. (2004/0068364) teaches a driver indicating a notification protocol preference such as a cell phone number, where a driver may receive notifications on an identified notification device (Zhao et al.; see P[0112] and P[0115]), and a person having ordinary skill in the art would understand that this renders obvious a “policy” such as a policy of where to send notifications such as a cell phone number or other indication of a device to which notifications are preferred to be sent.
Kerecsen does not expressly recite the claimed
and receiving confirmation, at the server, that the computing device associated with the vehicle has received the notification.
However, Harris et al. (10,580,306) teaches a server providing a notification to an electronic device associated with a vehicle, and receiving an acceptance message from the electronic device in response (Harris et al.; see col.11, particularly lines 6-21), where this message is equivalent to the claimed “confirmation”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerecsen with the teachings of Zhao et al. and Harris et al., and to send a notification, in compliance with a policy for the group, from the server to the vehicles in the group, as rendered obvious by Zaho et al., and to receive confirmation, at the server, that the computing device associated with the vehicle has received the notification, as rendered obvious by Harris et al., in order to allow a driver to “indicate a notification protocol preference, such as a cell phone number or ipager address, email address, and the like, for receiving traffic notices” (Zhao et al.; see P[0112]), and so that a “subscriber and/or driver can dynamically automatically receive relevant, customized traffic data on the driver-s identified notification device” (Zhao et al.; see P[0115]), and in order to allow an individual to “accept or deny providing assistance according to the information of the notification” (Harris et al.; see col.8, particularly lines 52-65) and in order to receive an acceptance for a vehicle to pick up an individual associated with an “accident event” (Harris et al.; see col.11, particularly lines 6-21).

Regarding Claim 17, Kerecsen does not expressly recite the claimed system of claim 16, wherein the policy comprises a personal preference of a user.
However, Zhao et al. (2004/0068364) teaches a driver indicating a notification protocol preference such as a cell phone number, where a driver may receive notifications on an identified notification device (Zhao et al.; see P[0112] and P[0115]), and a person having ordinary skill in the art would understand that this renders obvious a “policy” such as a policy of where to send notifications that is based on a “personal preference of a user” such as a cell phone number or other indication of a device to which notifications are preferred to be sent.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerecsen with the teachings of Zhao et al., and wherein the policy comprises a personal preference of a user, as rendered obvious by Zhao et al., in order to allow a driver to “indicate a notification protocol preference, such as a cell phone number or ipager address, email address, and the like, for receiving traffic notices” (Zhao et al.; see P[0112]), and so that a “subscriber and/or driver can dynamically automatically receive relevant, customized traffic data on the driver-s identified notification device” (Zhao et al.; see P[0115]).

Regarding Claim 18, Kerecsen teaches the claimed system of claim 16, wherein the attribute of the group comprises at least one of GPS coordinates (“Any vehicle may estimate its geographical location. Such localization may be used with multiple RF signals transmitted by multiple sources, and the geographical location may be estimated by receiving the RF signals from the multiple sources via one or more antennas, and processing or comparing the received RF signals. The multiple sources may comprise geo-stationary or non-geo-stationary satellites, that may be Global Positioning System (GPS), and the RF signals may be received using a GPS antenna coupled to the GPS receiver 17 for receiving and analyzing the GPS signals” (emphasis added), see P[0394]), speed, personal preferences, services, vehicle type, user name, user age, user gender, air temperature outside the vehicle, vehicle make, vehicle model, vehicle year, or user interests.



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kerecsen (2020/0294401) in view of Zhao et al. (2004/0068364) further in view of Harris et al. (10,580,306), further in view of Alrabady (8,015,404).

Regarding Claim 19, Kerecsen does not expressly recite the claimed system of claim 16, wherein an identity of a vehicle of the plurality of vehicles is anonymized prior to being shared with the server.
However, Alrabady (8,015,404) teaches retaining anonymity of a probe vehicle by encrypting data at the probe vehicle and sending the encrypted data to a first entity (Alrabady; see Claim 6, also see col.3, particularly lines 27-39).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerecsen with the teachings of Alrabady, and wherein an identity of a vehicle of the plurality of vehicles is anonymized prior to being shared with the server, as rendered obvious by Alrabady, in order to provide for “collecting traffic data from and retaining the anonymity of a probe vehicle” (Alrabady; see Claim 6).



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kerecsen (2020/0294401) in view of Zhao et al. (2004/0068364) further in view of Harris et al. (10,580,306), further in view of Alrabady (8,015,404), further in view of Grossman et al. (2018/0018463).

Regarding Claim 20, Kerecsen does not expressly recite the claimed system of claim 19, wherein homomorphic encryption is used to anonymize the identity of the vehicle of the plurality of vehicles prior to the identity being shared with the server.
However, However, Alrabady (8,015,404) teaches retaining anonymity of a probe vehicle by encrypting data at the probe vehicle and sending the encrypted data to a first entity (Alrabady; see Claim 6, also see col.3, particularly lines 27-39).
Furthermore, Grossman et al. (2018/0018463) teaches sharing information between enterprises by a system encrypting data using homomorphic encryption to transform the data into sharable data (Grossman et al.; see P[0096]-P[0100]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerecsen with the teachings of Grossman et al., and wherein homomorphic encryption is used to anonymize the identity of the vehicle of the plurality of vehicles prior to the identity being shared with the server, as rendered obvious by Grossman et al., in order to provide an “encrypted set of information to be shared in the correct format for machine or human consumption” (Grossman et al.; see P[0098]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662